In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-20-00072-CR &
                    06-20-00074-CR



           VONDERRICK ALLEN, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




         On Appeal from the 102nd District Court
                   Bowie County, Texas
      Trial Court Nos. 18F0917-102 & 18F0184-102




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       Our review of the clerk’s records in each of these cases indicates that they contain

“sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 9.10(a). Sensitive data includes “a driver’s license number, passport number,

social security number, tax identification number or similar government-issued personal

identification number.” TEX. R. APP. P. 9.10(a)(1). The clerk’s records in each of these cases

contain social security numbers. Rule 9.10(b) states, “Unless a court orders otherwise, an

electronic or paper filing with the court, including the contents of any appendices, must not

contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

the clerk’s records in each of these cases contain sensitive data, we order the clerk of this Court

or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed clerk’s records

in each of these cases.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: December 22, 2020




                                                2